Title: To John Adams from Thomas Brand Hollis, 6 June 1789
From: Hollis, Thomas Brand
To: Adams, John



ca. 6 June 1789

Redeunt Saturnia Regna
Sir Joseph Banks inscription. Viz Ec. IV.
Where slept thy loyalty great Naturalist
Or had thy words more meaning than thou wist?
"Redeunt Saturnia Regna" Reign of lead!
Thou speakest feelingly,—God help thy head!
Wrote by an American
See the vengeance of heaven, America cries,George loses his reason, North loses his Eyes.
But when first they provok’d us all Europe could find
That the monarch was mad & the minister blind
In Saturn’s days as Poets feign
The Golden Age was sent
But science droops in Georges days
To see poor Joe her President
